Per Curiam.

Respondent was admitted to practice law in the Second Judicial Department on June 27, 1945. He is 63 years of age. Respondent, who is also a registered public accountant and a former Internal Revenue Service employee, is charged with having paid the sum of $1,000 on or about July 10, 1967 to an Internal Revenue Service agent in order to obtain a favorable disposition of an audit that was being conducted of a small corporation of which respondent’s brother-in-law was a part owner. He was convicted on his guilty plea in the Federal court of the crime of paying an unlawful gratuity to a public official and was given a suspended sentence, placed on probation for a period of one year and fined the sum of $2,000.
Respondent admitted all of the allegations of the petition and presented a plea for mitigation of punishment. The report of the Referee is confirmed. The proven charge against respondent constitutes serious professional misconduct. (Matter of Goldstein, 36 A D 2d 271.) In mitigation, it appears that this was an isolated, single transgression and that no other complaint of professional misconduct has ever been lodged against respondent.
Considering the nature of the respondent’s offense, his fine record in government service of some 38 years, the evidence of respondent’s, good reputation and his otherwise unblemished record, we have determined to limit the sanction to be imposed upon him to a suspension of the practice of law for a period of one year. (Matter of Goldstein, 36 A D 2d 271 [1st Dept., April 1971]; Matter of Thaler, 30 A D 2d 166.) (See, also, Matter of Rosen, 35 A D 2d 45.)
Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ., concur.
Respondent suspended for a period of one year, effective August 2,1971.